       Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


DEMETRIUS M. BOYD,
                                                                  OPINION AND ORDER
                               Petitioner,
                                                                       15-cv-718-wmc
       v.

GARY BOUGHTON, Warden,
Wisconsin Secure Program Facility,

                               Respondent.



       In his petition for habeas corpus under 28 U.S.C. § 2254, Demetrius M. Boyd seeks

relief from his conviction for assaulting another prisoner in Dodge County Case 11CF160.

The petition raises a single issue: whether a Wisconsin circuit court’s declaration of a

mistrial meant Boyd’s subsequent retrial violated the Fifth Amendment’s prohibition

against double jeopardy. Because petitioner fails to identify any unreasonable factual

determination or misapplication of clearly established federal law, however, this court must

deny his petition.



                                             FACTS1

       In its order on Boyd’s direct appeal, the Wisconsin Court of Appeals described the

background facts as follows:

       Boyd was charged with felony assault by a prisoner under Wis. Stat.
       § 946.43(2m)(a) (2009–10), based on an allegation that Boyd spit on a
       corrections officer when Boyd was being moved to a different cell. The
       incident was recorded on video.

1
 The facts are drawn from the record of the state court proceedings, which is attached to the state’s
response. (Dkt. # 19.)

                                                 1
         Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 2 of 7




         Prior to trial, Boyd's counsel filed a motion in limine, seeking to exclude from
         evidence a ten-second portion of the video in which Boyd used “racial slurs,”
         arguing that the language would be unfairly prejudicial. The circuit court
         granted the motion, and prohibited the playing of the ten seconds of the
         recording that contained the objectionable language. During the evidentiary
         phase of the trial, the prosecutor played the video for the jury, omitting the
         ten-second portion. However, during closing arguments, the prosecutor
         played portions of the video for the jury, including the ten-second portion.
         Defense counsel moved for a mistrial.

         The circuit court, after listening to the prosecutor's explanation of what had
         happened, found that the prosecutor had not intentionally violated the
         court's order. However, the court granted the motion for mistrial, reasoning
         that it had already found that the ten seconds including the “racial slurs” was
         unduly prejudicial to Boyd. Boyd was tried again and, at the second trial,
         the prosecutor played the video for the jury without the ten-second portion.
         The jury returned a guilty verdict, and the court entered a judgment of
         conviction against Boyd.

State v. Boyd, No. 2013AP2575-CR, 2015 WL 13122402, at *1 (Wis. Ct. App. Mar. 13,

2015).

         After sentencing, Boyd filed a postconviction motion, arguing that because the

prosecutor acted intentionally to provoke a mistrial, his retrial violated the bar against

double jeopardy. More specifically, Boyd argued that the prosecutor acted after notable

weaknesses in the State's case had become apparent by the end of the trial. Boyd also

asserted that the prosecutor's failure to argue against a mistrial was further evidence that

she had acted intentionally.

         The circuit court held an evidentiary hearing on the postconviction motion,

including testimony from the prosecutor. (Tr. of Evid. Hrg. (dkt. # 19-21).) Reviewing

what happened at the first trial, the court ultimately found that the prosecutor’s playing

                                                2
        Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 3 of 7




of the excluded portion of the video “was not in any way, shape or form an intentional

act[.]” (Id. at 58.) In fact, the trial judge noted that when the excluded portion was played,

he happened to be watching the prosecutor, who had many years of experience, and saw

that she was “aghast” and had “very much a look that one would have if you made a

mistake.” (Id. at 57.) The court also rejected the notion that the State's case was weak,

finding that the prosecution had made “very much a strong case” for conviction. (Id. at

58.) Based on these findings, the circuit court simply “refuse[d] to believe” that the

prosecutor was somehow “ditching the airplane” at the end of the trial. (Id. at 59.)

       On appeal, Boyd again argued that his retrial violated his constitutional right not

be tried twice for the same offense, as well as that his attorney was ineffective for failing to

object upfront to his retrial on double jeopardy grounds.2 The Wisconsin Court of Appeals

rejected Boyd’s claims and summarily affirmed his conviction, finding that the circuit

court’s determination that the prosecutor had not initially provoked a mistrial was not

clearly erroneous. Id. at *2. The Wisconsin Supreme Court denied Boyd’s petition for

review as well.




                                             OPINION

       In his federal habeas petition, petitioner reasserts his claim that his conviction

violates the Double Jeopardy Clause of the U.S. Constitution’s Fifth Amendment.




2
  Petitioner also argued that he was denied his right to a fair trial, but he is no longer pursuing that
claim.
                                                   3
       Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 4 of 7




Although the Double Jeopardy Clause protects a criminal defendant from repeated

prosecutions for the same offense, it does not guarantee “that every time a defendant is

put to trial before a competent tribunal he is entitled to go free if the trial fails to end in a

final judgment.”    Wade v. Hunter, 336 U.S. 684, 688 (1949).            Still, when the court

terminates a trial over the defendant’s objection -- in the case of a hung jury, for example

-- the defendant may not be retried unless the court finds a “manifest necessity” exists to

require discontinuing the trial. Id. at 689. In contrast, when the defendant successfully

requests a mistrial, he may not invoke the double jeopardy bar to retrial later, unless “the

conduct giving rise to the successful motion for a mistrial was intended to provoke the

defendant into moving for a mistrial.” Oregon v. Kennedy, 456 U.S. 667, 679 (1982)

(emphasis added).

       In this case, because petitioner requested the mistrial, proof of the prosecutor’s

intent in playing the prohibited portion became central, which explains his assertion that

the prosecutor deliberately played the prohibited ten-second portion of the video during

closing arguments in order to trigger a mistrial. In particular, petitioner asserts that the

prosecutor knew the correctional officers had committed perjury when they testified that

they saw spit come out of Boyd’s mouth, or at least could not risk the jury so finding.

       As alluded to above, petitioner’s ability to obtain federal relief on this claim is

severely restricted by 28 U.S.C. § 2254(d), which precludes relief on claims that were

adjudicated on the merits in state court unless the prisoner shows either that: (1) the state

court’s adjudication of his claim “resulted in a decision that was contrary to, or involved

                                               4
       Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 5 of 7




an unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States”; or (2) “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). Moreover, as to the second exception,

federal courts presume that state court determinations of fact are correct.       28 U.S.C.

§ 2254(e)(1). Finally, federal courts must look to the “last reasoned state–court decision”

in deciding the merits of the case, which in this case was the Wisconsin Court of Appeals.

Johnson v. Williams, 568 U.S. 289 (2013).

       Here, the Wisconsin Court of Appeals did not unreasonably apply any clearly

established federal law or make any unreasonable findings of fact in rejecting petitioner’s

double jeopardy claim. With respect to the application of relevant federal law, a state court

is not required to cite, or even be aware of, the controlling United States Supreme Court

case law, as long as the state court does not contradict that law. See Early v. Packer, 537

U.S. 3, 8 (2002). Accordingly, the Wisconsin Court of Appeals did not need to cite the

Supreme Court’s controlling decision in Kennedy as long as it applied the proper legal

standard correctly, which the court did, holding that Boyd’s re-prosecution was barred only

if the prosecutor intentionally provoked the mistrial. Boyd, 2015 WL 13122402, *2 (citing

State v. Copening, 100 Wis. 2d 700, 724, 303 N.W.2d 821 (1981)).

       With respect to the state court’s findings of fact, this court must defer to the state

circuit court’s determination that the prosecutor was telling the truth when she asserted

her playing of the prohibited portion of the video during the closing argument was an

                                             5
       Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 6 of 7




honest mistake and not a deliberate act. Id. at *2 (“We will not overturn credibility

determinations on appeal unless the testimony upon which those determinations are based

is inherently or patently incredible or in conflict with the uniform course of nature or with

fully established or conceded facts . . . Boyd has not persuaded us that that is the case

here.”).   Indeed, in deferring to the trial court’s credibility determination here, the

Wisconsin Court of Appeals specifically noted that it was supported by factual findings

that: (1) the prosecutor had an “aghast” look on her face when the excluded portion of

the video was played, consistent with someone who has made a mistake; (2) the prosecutor

had many years of experience; (3) the prosecutor testified that she would never

intentionally disregard a clear court order; (4) explained that the error was caused by her

using a different computer during closing argument than she had during the evidentiary

portion of the trial; and (5) the prosecution had a strong case. Id.

       On this record, such a credibility finding is virtually unassailable on collateral review

by a federal court. See Rice v. Collins, 546 U.S. 333, 341–42 (2006) (“Reasonable minds

reviewing the record might disagree about the prosecutor’s credibility, but on habeas review

that does not suffice to supersede the trial court’s credibility determination.”); Morgan v.

Hardy, 662 F.3d 790, 799 (7th Cir. 2011) (showing deference to state trial court’s

credibility determinations under § 2254(d)(2)). If anything, since even the state appellate

court was required to defer to credibility findings by the state trial court, this federal court’s

deference is even greater.




                                                6
       Case: 3:15-cv-00718-wmc Document #: 32 Filed: 08/31/20 Page 7 of 7




       Given this double layer of deference, petitioner cannot prevail on his claim that the

prosecutor intentionally provoked the mistrial. In fact, his briefs to this court merely

reassert the same arguments the state courts rejected: the prosecution’s case was going

badly and the prosecutor never moved for a mistrial. Even if this court were to agree, and

even that is dubious, petitioner must do more than show the Wisconsin Court of Appeals

was wrong; instead, he must show that its decision was unreasonable -- that is, “so lacking

in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Harington v. Richter, 562 U.S. 86,

103 (2011). Since petitioner has not come close to making this showing, and the record

amply supports the trial court’s credibility determination, as well as the Wisconsin Court

of Appeals’ deference to it, petitioner’s application for federal habeas relief must be denied.



                                           ORDER

       IT IS ORDERED that petitioner Demetrius Boyd’s petition for a writ of habeas

corpus is DENIED. Because reasonable jurists would not debate the court’s conclusion

that Boyd cannot succeed on his double jeopardy claim, no certificate of appealability shall

issue. The clerk of court is directed to enter judgment for respondent and close this case.

       Entered this 31st day of August, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
                                              7
